Case 1:18-cv-00670-ARR-JO Document 71-7 Filed 10/23/18 Page 1 of 4 PageID #: 642




          EXHIBIT G
     Case 1:18-cv-00670-ARR-JO Document 71-7 Filed 10/23/18 Page 2 of 4 PageID #: 643




ZACHARY W. CARTER                           THE CITY OF NEW YORK                           SUZANNA PUBLICKER METTHAM
Corporation Counsel                                                                                        Senior Counsel
                                           LAW DEPARTMENT                                          smettham@law.nyc.gov
                                                                                                          (212) 356-2356
                                                100 CHURCH STREET
                                                NEW YORK, NY 10007

                                                                     October 10, 2018

       BY FIRST-CLASS MAIL & E-MAIL (W/O ATTACHMENTS)
       Michael N. David, Esq.
       Attorney for Plaintiff
       14 Wall Street, 20th Floor
       New York, NY 10005

            Re:       Doe v. City of New York, et al., 18 Civ. 670 (ARR)(JO)

       Counselor:

                    In accordance with the continuing discovery obligations of Defendants City and
       Gregory Markov (hereinafter “City Defendants”), pursuant to Fed. R. Civ. P. 26(a)(1) and 26(e),
       City Defendants identify the additions to their Responses to Plaintiff’s First Set of Interrogatories
       and Document Requests:

               1. IAB Resume for co-defendant Richard Hall, bearing Bates Nos. D000001-D000005;
               2. IAB Resume for co-defendant Eddie Martins, bearing Bates Nos. D000006-
                  D0000018;
               3. IAB Resume for defendant Gregory Markov, bearing Bates Nos. D000019-D000026;
               4. Central Personnel Index for co-defendant Richard Hall, bearing Bates Nos. D000027-
                  D000027;
               5. Central Personnel Index for co-defendant Eddie Martins, bearing Bates Nos.
                  D000028-D000031;
               6. Central Personnel Index for defendant Gregory Markov, bearing Bates Nos.
                  D000032-D000035;
               7. CCRB History for co-defendant Richard Hall, bearing Bates Nos. D000036-
                  D000036;
               8. CCRB History for co-defendant Eddie Martins, bearing Bates Nos. D000037-
                  D000038;
               9. CCRB History for defendant Gregory Markov, bearing Bates Nos. D000039-
                  D000040;
Case 1:18-cv-00670-ARR-JO Document 71-7 Filed 10/23/18 Page 3 of 4 PageID #: 644



        10. NYPD Performance Evaluations for 2007 through 2017 for co-defendant Eddie
            Martins, bearing Bates Nos. D000041-D000063;
        11. NYPD Performance Evaluations for 2010 through 2017 for co-defendant Richard
            Hall, bearing Bates Nos. D000064-D000104;
        12. NYPD Performance Evaluations for 2007 through 2017 for defendant Gregory
            Markov, bearing Bates Nos. D000105-D000137;
        13. NYPD Personnel File for co-defendant Eddie Martins, bearing Bates Nos. D000138-
            D000272;
        14. NYPD Personnel File for co-defendant Richard Hall, bearing Bates Nos. D000273-
            D000439;
        15. NYPD Personnel File for defendant Gregory Markov, bearing Bates Nos. D000440-
            D000583;
        16. Relevant Memo Book Entries for Lt. Abbriano, bearing Bates Nos. D000584-
            D000587;
        17. Relevant Memo Book Entries for defendant Gregory Markov, bearing Bates Nos.
            D000588-D000591;
        18. Relevant Memo Book Entries for Sgt. Espey, bearing Bates Nos. D000592-D000594;
        19. Text Messages Exchanged on September 15, 2017, bearing Bates Nos. D000595-
            D000625;
        20. NYPD Arrest Report for co-defendant Eddie Martins, bearing Bates Nos. D000626-
            D000628;
        21. NYPD Arrest Report for co-defendant Richard Hall, bearing Bates Nos. D000629-
            D000631;
        22. NYPD Online Prisoner Lookup (“OLPA”) for co-defendant Eddie Martins, bearing
            Bates Nos. D000632-D000633;
        23. NYPD Online Prisoner Lookup (“OLPA”) for co-defendant Richard Hall, bearing
            Bates Nos. D000634-D000635;
        24. Transcript of Plaintiff’s 50-H Hearings, bearing Bates Nos. D000636-D001376;
        25. Notices of Claim filed by Plaintiff with the NYC Comptroller, bearing Bates Nos.
            D001377-D001382; and
        26. Brooklyn South Narcotics Roll Call for September 15, 2017, bearing Bates Nos.
            D001383-D001386.
                City Defendants designate documents bearing Bates Nos. D000001-D000625 as
 Attorneys’ Eyes Only Confidential pursuant to paragraphs 4(a), 4(b), and 4(c) of the
 Confidentiality Order and Stipulation are so-ordered by the Hon. James Orenstein on October 3,
 2018. Due to security concerns, the Attorneys’ Eyes Only Confidential Production PDF file is
 password protected. The password to open the file is:




                                               2
Case 1:18-cv-00670-ARR-JO Document 71-7 Filed 10/23/18 Page 4 of 4 PageID #: 645



                 Please note that in accordance with the Court’s Order dated October 3, 2018, City
 Defendants have produced only information reflecting substantiated and unsubstantiated
 allegations of a similar nature to those alleged against each individual in the complaint (sexual
 misconduct, excessive force, and false arrest allegations against Defendants Martins and Hall,
 and allegations of failing to make or take a report against Defendant Markov) and allegations
 impacting on truthfulness, if any made to the NYPD and/or the CCRB. Any allegation not fitting
 this description has been redacted. Additionally, please see attached for a privilege log regarding
 information redacted on the basis of privilege.

                                                      Very truly yours,
                                                             /s/
                                                      Suzanna Publicker Mettham
                                                      Senior Counsel

 Enc.

 cc:    By First Class Mail & E-mail (w/o Attachments)
        Law Offices of Patrick C. Carroll
        Attorney for Defendants Richard Hall and Eddie Martins
        One Old Country Road, Suite 125
        Carle Place, New York 11514




                                                  3
